COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                              ORDER ON MOTION FOR REHEARING

Appellate case name:     Joseph Walter Hickman V. The State of Texas

Appellate case number:   01-14-00039-CR

Trial court case number: 64265

Trial court:             412th Judicial District Court of Brazoria County

Date motion filed:       February 27, 2015

Party filing motion:     appellant, Joseph Walter Hickman

       It is ordered that the motion for rehearing is DENIED.


Judge’s signature: /s/ Evelyn V. Keyes
                   Acting for the Court

Panel consists of: Justices Keyes, Higley, and Brown


Date: March 31, 2015